Title: From Thomas Boylston Adams to William Meredith, 16 January 1812
From: Adams, Thomas Boylston
To: Meredith, William



My dear Friend
Boston January 16th: 1812.

The Death of our mutual friend Dennie, was announced to me a few days ago, by W. S. Shaw Esqr, who informed me that the intelligence was contained in a letter from you. This even was not unexpected by me, but since the mortal part of our former friend and associate has taken its flight to brighter realms, my memory fastens with delight upon the virtues with which he was adorned. We knew him well. The world went hard with him, and though his spirit seldom sunk to a level with the grade of his adversity, so long as I knew him, yet, from a perusal of his last address to the publick, which has afforded me a melancholy satisfaction, I perceive an evident struggle, of enfeebled nature, to repel the stern approach of remorseless disease. The spark of life but glimmered to expire. You probably attended him in his last moments, and can give me some narrative of those incidents, which partial friends are curious to learn of each other, in such extremities. I do not imagine that you would require evidence, more than you have heretofore possessed of my partial friendship toward this Gentleman. I do not think that he was himself suspicious of any abatement in the feelings which I cherished for him, notwithstanding we had not maintained an epistolary intercourse. Our opinions were at variance upon some Subjects, but this was never suffered to alienate our friendly sentiments. I cannot but deplore his premature loss to his friends and to Society, though from what I have heard of his peculiar situation for some months past, the exchange is happy for himself.
With great esteem I am, dear Sir, / Your Friend
Thomas B. Adams.
P.S. Present my best compliments to Mrs: Meredith and the rest of your Family who have any remembrance of me. Should you have an opportunity of looking over our friend D’s Library, I think you may find a few books belonging to me, among others a french work of Negotiations, the name of which has escaped me. Yours truly—

